Citation Nr: 0614396	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-41 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a  February 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the appellant's claims 
for service connection for the cause of the veteran's death 
and for accrued benefits.  The appellant subsequently 
relocated to Arizona, and in February 2005, requested that 
the claims folder be transferred to the Phoenix, Arizona RO.  
In September 2005, the appellant testified at a Board hearing 
at which she withdrew her appeal for entitlement to accrued 
benefits.


FINDINGS OF FACT

1.  The veteran was service-connected at a 50 percent rating 
for post-traumatic stress disorder (PTSD).  He had no other 
service-connected disabilities.

2.  In November 2003 the veteran died of cardiac failure due 
to severe cardiomyopathy.  

3.  There is no evidence of record that the veteran's 
service-connected PTSD substantially contributed to the cause 
of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.   38 U.S.C.A. §§ 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the veteran's 
service records are unavailable.  When a veteran's records 
have been determined to have been destroyed, or are missing, 
VA has an obligation to search for alternative records that 
might support the appellant's case.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  In this case, an attempt was made to 
secure the veteran's service medical records.  However, in 
August 2002, the RO received a response from NPRC indicating 
that any further efforts to locate the veteran's records 
would be futile.

The veteran died in November 2003.  A November 2003 death 
certificate listed his cause of death as cardiac failure due 
to severe cardiomyopathy.  The underlying cause of 
cardiomyopathy was listed as multiple myocardial infarctions.  
Congestive heart failure was listed as an other significant 
condition contributing to death but not resulting in the 
underlying cause.  No autopsy was conducted. 

At the time of the veteran's death, service connection for 
PTSD, rated at 50 percent, was in effect.  Service connection 
has not been established for the conditions listed on the 
death certificate, cardiac arrest, severe cardiomyopathy, and 
congestive heart failure, and there is no evidence that those 
conditions were incurred in or aggravated by the veteran's 
period of active service.  Nor did a cardiovascular disease 
manifest to a compensable degree within one year after 
separation from service such as to warrant service connection 
for the cause of the veteran's death on a presumptive basis.  

The appellant's primary contention is that stress related to 
the veteran's service-connected PTSD caused or materially 
contributed to his cardiovascular disease, and thereby to his 
death.  In support of this contention, the appellant points 
to two letters written by the veteran's private physicians, 
dated in April 1998 and March 2004.  

The April 1998 letter, written by the veteran's cardiologist, 
discusses a treatment plan the veteran is to follow.  In the 
conclusion of this letter, the physician stated that he was 
concerned about the anxiety with which the veteran had 
suffered since his military service.  In this regard, he felt 
it was important that the veteran learn some stress reduction 
techniques. 

The March 2004 letter, written by another of the veteran's 
cardiologists stated that the veteran had recently passed 
away as a result of end stage ischemic cardiomyopathy, which 
had resulted from years of atherosclerosis and myocardial 
infarctions.  These disorders, the physician stated, were 
well-known to result from occupation-related stress.

In January 2001, the Veterans Benefits Administration issued 
a Fast Letter discussing the relationship between PTSD or 
stress to cardiovascular disorders.  Veterans Benefits 
Administration Fast Letter 01-05 (Jan. 16, 2001).  This Fast 
Letter stated that for a medical opinion establishing a 
relationship between a veteran's PTSD and cardiovascular 
disease to be probative and credible, it would have to be 
supported by reasons and discuss the known risk factors for 
cardiovascular disease and explain why he or she considers 
PTSD to be at least as likely as not the cause of the 
cardiovascular disease in the veteran.  The Board also notes 
that, as with all medical opinions, the weight and 
credibility of the opinion has to be considered in light of 
all other evidence of record and in light of other medical 
information.  The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician reaches.   
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, neither of the two letters submitted 
specifically relates the veteran's service-connected PTSD, or 
any stress associated with his PTSD, to his cardiovascular 
disease, or to his cause of death.  While the April 1998 
letter mentions the "anxiety" with which the veteran had 
suffered since his military service, and states that it was 
important that the veteran learn stress reduction techniques, 
this letter is dated more than four years before the 
veteran's death, and in no way relates any stress associated 
with PTSD to the veteran's actual demise.  It is clear from 
the letter that the physician felt that stress was not 
beneficial to cardiovascular disease.  However, there is no 
indication in the letter that the physician believed that the 
veteran's PTSD contributed substantially or materially to his 
cardiovascular disease.  Neither does the March 2004 letter 
relate the veteran's service-connected PTSD to his cause of 
death.  Rather, that letter suggests that the veteran's 
occupation-related stress may have had an adverse impact on 
the development and progression of his cardiovascular 
disease.  For these reasons, neither of the two letters 
satisfies the criteria required for the opinions to be 
considered probative and credible, as indicated in the 
January 2001 Fast Letter.

The Board has considered the appellant's opinion that the 
veteran's service-connected PTSD contributed to his death.  
The appellant, however, as a layperson, is not competent to 
give a medical opinion on diagnosis or etiology of a 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

VA has a heightened obligation to the veteran where service 
medical records have been lost or destroyed.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992).   In this case, the Board 
finds that VA has met this heightened duty; having made 
multiple attempts to obtain the veteran's service records 
and, ultimately, receiving a response that indicated further 
efforts to locate the veteran's records would be futile.

The evidence shows that the veteran developed severe 
cardiomyopathy, the primary cause of the cardiac arrest which 
led to his death, many years after service.  There is no 
competent medical evidence that cardiovascular disease was 
incurred in or aggravated by service.  The evidence does not 
show that cardiovascular disease manifested to a compensable 
degree within one year following the veteran's separation 
from service.  There is no competent medical evidence that 
cardiac arrest was proximately due to or the result of any 
disease or injury incurred in or aggravated by service, and 
was not aggravated by any service-connected disability.  

As a preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating 
decision in February 2004; and a statement of the case in 
October 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  
Any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with a 
subsequent readjudication of the claim by the RO in a May 
2005 supplemental statement of the case, subsequent to 
receipt of the required notice.  There has been no prejudice 
to the appellant, and any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence 
and VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


